 

Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is entered into as of the date set forth below, by and between
VILLAGE BANK, a Virginia chartered bank (the “Corporation”), and
Max C. Morehead, Jr. (the “Executive”) and is made effective May 16, 2014.

 

W I T N E S S E T H:

 

WHEREAS, the Corporation desires to retain the services of the Executive on the
terms and conditions set forth herein and, for purpose of effecting the same,
the Board of Directors of the Corporation has approved this Employment Agreement
and authorized its execution and delivery on the Corporation’s behalf to the
Executive; and

 

WHEREAS, the Executive has significant experience serving in senior bank
management positions, and the Corporation desires to employ the Executive as a
key executive officer of the Corporation whose dedication, availability, advice
and counsel to the Corporation is deemed important to the Board of Directors of
the Corporation, the Corporation and its stockholders;

 

WHEREAS, the services of the Executive, his experience and knowledge of the
affairs of the Corporation, and his reputation and contacts in the industry are
valuable to the Corporation; and

 

WHEREAS, the Corporation wishes to attract and retain such well-qualified
executives and it is in the best interests of the Corporation and of the
Executive to secure the services of the Executive; and

 

WHEREAS, the Corporation considers the establishment and maintenance of a sound
management to be part of its overall corporate strategy and to be essential to
protecting and enhancing the best interests of the Corporation and its
stockholders;

 

WHEREAS, the Corporation desires to safeguard its proprietary confidential
information, retain its employees and protect itself against unfair competition;

 

NOW, THEREFORE, to assure the Corporation of the Executive’s dedication, the
availability of his advice and counsel to the Corporation, and to induce the
Executive to remain and continue in the employ of the Corporation and for other
good and valuable consideration, the receipt and adequacy whereof each party
hereby acknowledges, the Corporation and the Executive hereby agree as follows:

 

1.EMPLOYMENT: The Corporation agrees to, and does hereby employ, the Executive,
and the Executive agrees to, and does hereby accept such employment, for the
period beginning on or before May 16, 2014, and ending on May 15, 2016, which
period of employment may be extended or terminated only upon the terms and
conditions hereinafter set forth.

 

 

 

 

2.ANNUAL REVIEWS, EXTENSIONS OF TERM AND CONTINUING OBLIGATIONS: Beginning in
2016, no later than ninety(90) days prior to the expiration of the term of the
Agreement, the Compensation Committee of the Board of Directors of the
Corporation shall review or cause to be reviewed, the Executive’s performance
for the immediately preceding year. Any decision by the Corporation to extend
this Agreement shall not bind the Corporation unless such decision is reviewed
and approved by the Board of Directors of the Corporation. If this Agreement is
not extended in writing before the end of its term (as such term may have been
extended) or expressly terminated, it shall automatically terminate at the end
of its term (as such term may have been extended). The parties intend that the
covenants and restrictions in Sections 11 and 18 be enforceable against
Executive regardless of the reason that his employment by the Corporation may
terminate and that such covenants and restrictions shall be enforceable against
Executive even if this Agreement expires after a notice of nonrenewal is given
by the Executive or the Corporation. The existence of any claim or cause of
action by the Executive against the Corporation, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Corporation of the restrictive covenants and confidentiality requirements set
forth in sections 11 and 18 of this Agreement. If the Corporation terminates the
Executive’s employment without Cause at the end of the term, the Executive shall
be entitled to twelve (12) months severance pay at the then current base rate of
pay being received by the Executive immediately prior to such termination.

 

3.EXECUTIVE DUTIES: The Executive agrees that, during the term of his employment
under this Agreement and in his capacity of Executive Vice President -
Commercial Banking, he will devote his full business time and energy to the
business, affairs and interests of the Corporation and serve it diligently, to
the best of his ability and in accordance with general business standards. The
Executive, however, may devote reasonable time and energy to charitable and
civic activities that enhance the reputation and good standing of the Executive
and the Corporation in the community. The Executive shall comply with all
policies, standards and regulations of the Corporation now or hereafter
promulgated. The services and duties to be performed by the Executive shall be
those appropriate to his office and title as currently and from time to time
hereafter specified in the Corporation’s By-laws or otherwise specified by the
President of the Corporation.

 

4.COMPENSATION: The Corporation agrees to pay the Executive, and the Executive
agrees to accept, as compensation for all services rendered by him to the
Corporation during the period of his employment under this Agreement, base
salary at the annual rate of $175,000, which shall be payable in monthly,
semi-monthly or bi-weekly installments in conformity with Corporation’s policy
relating to salaried employees. Such salary may be increased in the sole and
absolute discretion of the Corporation’s Board of Directors or Committee thereof
duly authorized by the Board to so act. The Board of Directors, in its
discretion, may cause the Corporation to pay bonuses to the Executive from time
to time. In addition, upon any necessary regulatory approval, the Board of
Directors plans to implement an incentive compensation arrangement referenced in
the Executive’s offer letter dated February 17, 2014. The Board of Directors
shall review the Executive’s base salary at least annually during his employment
and make such adjustments as determined in its discretion.

 



2

 

 

5.PARTICIPATION IN BENEFIT PLANS, REIMBURSEMENT OF BUSINESS EXPENSES AND OTHER
BENEFITS:

 

(i)During the term of employment under this Agreement, the Executive shall be
entitled to participate, in accordance with plan terms, in any pension, group
insurance, hospitalization, deferred compensation or other benefit, bonus or
incentive plans of the Corporation presently in effect (including, without
limitation, stock incentive plans) or hereafter adopted by the Corporation and
generally available to any employees of senior executive status, and,
additionally, the Executive shall be entitled to have the use of the
Corporation’s facilities and executive benefits as are customarily made
available by the Corporation to its executive officers. Such additional benefits
that the Executive shall receive are described in Schedule A attached hereto and
incorporated by this reference.

 

(ii)During the term of this Agreement, to the extent that such expenditures are
substantiated by the Executive as required by the Internal Revenue Service and
policies of the Corporation, the Corporation shall reimburse the Executive
promptly for all expenditures (including business related travel, business
entertainment and business meetings) made in accordance with written rules and
policies established from time to time by the Board of Directors of the
Corporation in pursuance and furtherance of the Corporation’s business and good
will, provided any permitted expenditures are objectively determinable and
nondiscretionary under such rules and policies. Any reimbursements hereunder
shall be made by the end of the calendar year following the calendar year in
which the related expense is incurred, or on such earlier date as provided in
the Corporation’s rules and policies regarding such reimbursements.

 

6.ILLNESS: In the event the Executive is unable to perform the essential
functions of his job on a consistent basis, with or without reasonable
accommodations, for a period of four (4) consecutive months by reason of illness
or other physical or mental disability, the Corporation may terminate this
Agreement without further or additional compensation payment being due the
Executive from the Corporation pursuant to this Agreement, except benefits
accrued through the date of such termination under employee benefit plans of the
Corporation. These benefits shall include long-term disability and other
insurance or other benefits then regularly provided by the Corporation to
disabled employees of senior executive status, as well as any other insurance
benefits so provided, for which Executive qualifies. Notwithstanding any other
provision in this Agreement, the Corporation will comply with the Americans with
Disabilities Act.

  

7.DEATH: In the event of the Executive’s death during the term of this
Agreement, this Agreement shall terminate as of the end of the month in which
the Executive dies. This Section 7 shall not affect the rights of any person
under other contracts between the Executive and the Corporation or under any
life insurance policy.

 



3

 

 

8.TERMINATION WITHOUT CAUSE/RESIGNATION FOR GOOD REASON:

 

(a)Notwithstanding the provisions of Section 1 hereof, the Board of Directors of
the Corporation may terminate the Executive’s employment under this Agreement at
any time by giving not less than thirty (30) days written notice to the
Executive. The Executive may resign for Good Reason (as hereafter defined) at
any time by giving not less than thirty (30) days written notice to the
Corporation. It shall not constitute a breach of this Agreement for the
Corporation to suspend Executive’s duties and to place the Executive on a paid
leave during the thirty (30) day notice period. If the Corporation terminates
the Executive’s employment without Cause (as hereafter defined) or the Executive
resigns for Good Reason, then in either event the Executive shall receive the
following, provided that the Executive signs a release and waiver of claims
reasonably satisfactory to the Corporation that is executed and has become
irrevocable within sixty (60) days following the date of Executive’s
termination:

 

(i)The Executive shall be paid for twelve (12) months following the Executive’s
termination, at such times as payment was theretofore made, the salary required
under Section 4 that the Executive would have been entitled to receive during
such twelve (12) month period had such termination not occurred.

 

(ii)Payments under (i) above shall be made or commence upon the Executive’s
termination of employment, subject to the satisfaction of the release and waiver
condition set forth above.

 

(iii)The Executive shall thereon have no further recourse, and the Corporation
shall have no further obligation, under the Agreement.

 

(b)For purposes of this Agreement, “Good Reason” shall mean:

 

(i)The assignment of duties to the Executive by the Corporation which (A) are
materially different from the Executive’s duties on the date hereof, or (B)
result in the Executive having significantly less authority and/or
responsibility than he has on the date hereof, without his express written
consent;

 

(ii)The removal of the Executive from, or any failure to re-elect him to, the
position of Executive Vice President of the Corporation, except in connection
with a termination of his employment by the Corporation for Cause or by reason
of the Executive’s death or disability;

 

(iii)A reduction by the Corporation of the Executive’s base salary to less than
$175,000;

 



4

 

 

(iv)A material reduction by the Corporation of the fringe benefits (including
paid vacations) that were provided to the Executive immediately prior to the
date thereof, provided that a material reduction of fringe benefits does not
occur in connection with the elimination or reduction of a fringe benefit for
which the Corporation substitutes a fringe benefit or payment of substantially
equal value; or

 

(v)The failure of the Corporation to obtain the assumption of, and agreement to
perform, this Agreement by any successor.

 

Notwithstanding the above, Good Reason shall not include any resignation by the
Executive where Cause for his termination by the Corporation exists.

 

(c)Resignation by the Executive for Good Reason shall be communicated by a
written Notice of Resignation to the Corporation. A “Notice of Resignation”
shall mean a notice which shall indicate the specific provision(s) in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for a resignation for Good Reason. The
notice must be delivered to the Corporation within ninety (90) days of the
initial occurrence of the event or condition alleged to constitute Good Reason.
Upon delivery of such notice by the Executive, the Corporation shall have a
period of twenty (20) days during which it may remedy in good faith the event or
condition constituting Good Reason and the Executive’s employment shall continue
in effect during such time so long as the Corporation is making diligent efforts
to cure. In the event the Corporation shall remedy in good faith the event or
condition constituting Good Reason, then such notice of termination shall be
null and void, and the Corporation shall not be required to pay the amount due
to the Executive under this Section 8(a).

 

(d)If within thirty (30) days after any Notice of Resignation is given the
Corporation notifies the Executive that a dispute exists concerning the
resignation for Good Reason and that it is requesting arbitration pursuant to
Section 17, the Corporation shall continue to pay the Executive his full salary
as described in Section 4, when due and payable under the Corporation’s payroll
procedures, at least until such time as a final decision is reached by the panel
of arbitrators, but subject to the limitation in Section 8(a)(i) on the duration
of such payments. If Good Reason for resignation by the Executive is ultimately
determined not to exist, then all sums paid by the Corporation to the Executive,
from the date of such resignation to the date of the resolution of such dispute
shall be promptly repaid by the Executive to the Corporation with interest at
the rate charged from time to time by the Corporation to its most substantial
customers for unsecured extensions of credit. Should it ultimately be determined
that Good Reason for resignation by the Executive exists, then the Executive
shall be entitled to retain all sums paid to him, pending the resolution of such
dispute and he shall be entitled to receive the payments and other benefits
provided for in Section 8(a).

 



5

 

 

(e)A failure by the Corporation to notify the Executive that a dispute exists
concerning the resignation for Good Reason within thirty (30) days after any
Notice of Resignation is given shall constitute a final waiver by the
Corporation of its right to contest either that such resignation was for Good
Reason or its obligations to the Executive under Section 8(a) hereof.

 

If the Executive’s employment terminates after a Change of Control (as defined
in Section 10 hereof), the payments to which he is entitled pursuant to Section
10 shall be in lieu of any payment to which he might otherwise be entitled under
the terms of Section 8(a)(i).

 

(f)The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement under Section 8(a) by seeking other employment or
otherwise; provided, if the Executive secures other full-time employment after a
termination without Cause or a resignation for Good Reason (other than
self-employment or employment by an entity he owns or controls), the obligations
of the Corporation under Section 8(a)(i)shall be reduced dollar-for-dollar by
the cash compensation received by the Executive from such other employment. This
Section 8(f) shall not be interpreted to require or permit any reduction of
benefits to which the Executive may be entitled under this Agreement.

 

9.RESIGNATION, TERMINATION FOR CAUSE, REGULATORY TERMINATION: The Corporation or
the Executive may terminate this Agreement, with or without Cause, subject to
the following conditions:

 

(a)Notwithstanding the provision of Section 1 of this Agreement, the Board of
Directors of the Corporation may, in its sole discretion, terminate the
Executive’s employment for Cause. For the purpose of this Agreement, “Cause”
shall mean material failure of the Executive to perform his duties under this
Agreement, unlawful or unethical business conduct, dishonesty, willful violation
of any law, rule, or regulation (other than traffic violations or similar
offenses), a material violation of the Corporation’s work rules, Code of Ethics
or policies, or a material breach of this Agreement. The Board of Directors
shall not, however, terminate the Executive’s employment based on the
Executive’s material failure to perform his duties under this Agreement, his
material violation of the Corporation’s work rules, Code of Ethics or policies,
or his material breach of this Agreement, without first providing him written
notice of any such failure or breach and a reasonable period of time, not less
than ten (10) days, in which to remedy such failure or breach.

 

(b)In the event the Executive resigns from or otherwise voluntarily terminates
his employment with the Corporation at any time (other than for Good Reason), or
if the Corporation terminates the Executive’s employment for Cause, the
Corporation thereafter shall have no obligation to make any further payments
under this Agreement.

 



6

 

 

(c)If the Executive is suspended and/or prohibited from participating in the
conduct of the Corporation’s affairs by a notice served under the Federal
Deposit Insurance Act or any other regulatory authority, the Corporation’s
obligations under this Agreement shall be terminated and the Corporation
thereafter shall have no obligation to make any further payments under this
Agreement.

 

10.CHANGE OF CONTROL:

 

(a)Notwithstanding any other provision in this Agreement, if the Executive’s
employment is terminated by the Executive for Good Reason or by the Corporation
on account of its failure to renew the Agreement in accordance with Section 2 or
without Cause (other than on account of the Executive’s death or incapacity as
described in Section 6, in each case within twenty-four (24) months following a
Change of Control, the Corporation shall pay to the Executive a cash amount
(subject to any applicable payroll or other taxes required to be withheld) equal
to the Executive’s monthly base salary, in equal monthly installments for a
period of twelve (12) months succeeding the date of termination, payable on the
first day of each such month.

 

(i)The Executive shall be paid for twelve (12) months following the Executive’s
termination, at such times as payment was theretofore made, the salary required
under Section 4 that the Executive would have been entitled to receive during
such twelve (12) month period had such termination not occurred.

 

(b)For purposes of this Agreement, a “Change of Control” shall mean (i) the
acquisition by any “person” or “group” (as defined in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 (“Exchange Act”)), other than the
Corporation, any subsidiary of the Corporation or any Corporation’s or
subsidiary’s employee benefit plan, directly or indirectly, as “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) of securities of the
Corporation representing fifty percent (50%) or more of either the then
outstanding shares or the combined voting power of the then outstanding
securities of the Corporation; (ii) either a majority of the directors of the
Corporation elected at the Corporation’s most recent annual stockholders meeting
shall have been nominated for election other than by or at the direction of the
“incumbent directors” of the Corporation, or the “incumbent directors” shall
cease to constitute a majority of the directors of the Corporation (the term
“incumbent director” shall mean any director who was a director of the
Corporation on November 1, 2011 and any individual who becomes a director of the
Corporation subsequent to November 1, 2011 and who is elected or nominated by or
at the direction of at least two-thirds of the then incumbent directors; (iii)
the Corporation consummates a reorganization, merger, share exchange,
consolidation or other business combination (a “Reorganization”) with any other
“person” or “group” (as defined in Sections 13(d) and 14(d) of the Exchange Act)
or affiliate thereof, other than a Reorganization that would result in the
outstanding common stock of the Corporation immediately prior thereto continuing
to represent, either by remaining outstanding or by being converted into common
stock of the surviving entity or a parent or affiliate thereof, at least fifty
percent (50%) of the common stock of the Corporation or such surviving entity or
a parent or affiliate thereof outstanding immediately after the Reorganization;
(iv) a plan of complete liquidation of the Corporation or an agreement for the
sale or disposition by the Corporation of all or substantially all of the
Corporation’s assets; (v) the resignation or removal of six (6) directors within
any sixty (60) consecutive day period; or (vi) any other event or circumstance
which is not covered by the foregoing subsections but which the Board of
Directors of the Corporation determines to affect control of the Corporation and
with respect to which the Board of Directors adopts a resolution that the event
or circumstance constitutes a Change of Control for purposes of the Agreement.

 



7

 

 

11.COVENANTS:

 

(a)During the term of this Agreement and throughout any further period that he
is an employee of the Corporation, and for the longer of:

 

(x) twelve (12) months from and after the date that Executive is (for any
reason) no longer employed by the Corporation; or

 

(y) for a period of twelve (12) months from the date of entry by a court of
competent jurisdiction of a final judgment enforcing this covenant in the event
of a breach by the Executive,

 

the Executive covenants and agrees that he will not, directly or indirectly,
compete with the Corporation by performing job functions similar to those he is
performing under this Agreement, including the supervision of employees engaged
in banking operations similar to those in which the Corporation is engaged, for
any bank or bank holding company within thirty-five (35) miles of headquarters
of the Corporation or within five (5) miles of any bank branch that was in
operation at the time the Executive’s employment with the Corporation ceased.

 

(b)During the term of this Agreement and throughout any further period that he
is an employee of the Corporation, and for the longer of:

 

(x) twelve (12) months from and after the date that the Executive is (for any
reason) no longer employed by the Corporation; or

 

(y) for a period of twelve (12) months from the date of entry by a court of
competent jurisdiction of a final judgment enforcing this covenant in the event
of a breach by the Executive,

 



8

 

 

the Executive will not, directly or indirectly, on behalf of the Executive or
any other person or entity, solicit or induce, or attempt to solicit or induce,
any person currently employed by the Corporation to terminate the employee’s
employment with the Corporation.

 

(c)During the term of this Agreement and throughout any further period that he
is an employee of the Corporation, and for the longer of:

 

(x) twelve (12) months from and after the date that the Executive is (for any
reason) no longer employed by the Corporation; or

 

(y) for a period of twelve (12) months from the date of entry by a court of
competent jurisdiction of a final judgment enforcing this covenant in the event
of a breach by the Executive,

 

the Executive will not, except to the extent necessary to carry out his duties
as an employee of the Corporation, directly or indirectly provide Competitive
Services (as defined below) to any Customer (as defined below), and shall not,
directly or indirectly, on behalf of the Executive or any other person or
entity, solicit or divert away or attempt to solicit or divert away any Customer
of the Corporation for the purpose of selling or providing Competitive Services,
provided the Corporation is then still engaged in the sale or provision of
Competitive Services.

 

(d)It is agreed that notwithstanding the above to the contrary, Executive may
engage in business ventures as long as they are not competitive with the
Corporation.

 

(e)For purposes of this Agreement, the term “Customer” means any individual or
entity to whom or to which the Corporation provided Competitive Services, and
with whom or with which the Executive had contact in connection with the
delivery of such Competitive Services, within two years of the date on which the
Executive’s employment terminates.

 

(f)For purposes of this Agreement, “Competitive Services” means providing
commercial and consumer financial products and services that, as of the date of
this Agreement or as of the date of termination of employment, as the case may
be, are provided to Customers of the Corporation, whether such services are
provided directly by the Corporation or by others under a contractual
arrangement with the Corporation.

 

(g)The Executive agrees that the covenants in this Section 11 are reasonably
necessary to protect the legitimate interests of the Corporation, are reasonable
with respect to the time and territory and do not interfere with the interests
of the public. The Executive further agrees that the descriptions of the
covenants contained in this Section 11 are sufficiently accurate and definite to
inform the Executive of the scope of the covenants. Finally, the Executive
agrees that the consideration set forth in this Agreement is full, fair and
adequate to support the Executive’s obligations hereunder and the Corporation’s
rights hereunder. The Executive acknowledges that in the event the Executive’s
employment with the Corporation is terminated for any reason, the Executive will
be able to earn a livelihood without violating such covenants.

 



9

 

 

(h)The parties have attempted to limit the Executive’s right to compete only to
the extent necessary to protect the Corporation from unfair competition. The
parties recognize, however, that reasonable people may differ in making such a
determination. Accordingly, the parties intend that the covenants contained in
this Section 11 to be completely severable and independent, and any invalidity
or unenforceability of any one or more such covenants will not render invalid or
unenforceable any one or more of the other covenants. The parties further agree
that, if the scope or enforceability of a covenant contained in this Section 11
is in any way disputed at any time, and if permitted by applicable law and
public policy, a court or other trier of fact may modify and reform such
provision to substitute such other terms as are reasonable to protect the
Corporation’s legitimate business interests.

 

(i)The Executive agrees that, given the nature of the positions held by the
Executive with the Corporation, each and every one of the covenants and
restrictions set forth in this Agreement above are reasonable in scope, length
of time and geographic area and are necessary for the protection of the
significant investment of the Corporation in developing, maintaining and
expanding its business. Accordingly, the parties hereto agree that in the event
of any breach by the Executive of any of the provisions of Sections 11 and/or 18
of this Agreement that monetary damages alone will not adequately compensate the
Corporation for its losses and, therefore, that it shall be entitled to any and
all legal or equitable relief available to it, specifically including, but not
limited to, injunctive relief, and the Executive shall be liable for all
damages, including actual and consequential damages, costs and expenses, and
legal costs and actual attorneys fees incurred by the Corporation as a result of
taking action to enforce, or recover for any breach of Section 11 or 18.

 

(j)The Executive covenants that he is not the subject of any contract that
prevents him from executing this Agreement and performing the duties of
Executive Vice President. The Executive further covenants that he is not subject
to any covenants or obligations not to compete and is not subject to any other
restrictions or obligations which would prevent him from fulfilling the duties
specified in this Agreement.

 

(k)If the Corporation terminates the employment of the Executive without Cause,
the Executive terminates this Agreement for Good Reason, the Agreement
terminates at the end of a term, or this Agreement terminates pursuant to
Section 9(c), the covenant set forth in Sections 11(a) and 11(c) shall not
apply.

 



10

 

 

12.NOTICES: For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Executive: Max C. Morehead, Jr.

1637 Laurel Top Drive

Midlothian, Virginia 23114

 

If to the Corporation: William G. Foster, President and Chief Executive Officer

Village Bank

P. O. Box 330

Midlothian, Virginia 23112

 

With a copy to:Craig D. Bell, Esquire

Chairman of the Board of Directors

McGuireWoods LLP

901 East Cary Street

Richmond, Virginia 23219-4030

 

or at such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

13.MODIFICATION, WAIVERS, APPLICABLE LAW: No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing, signed by the Executive and on behalf of the Corporation
by such officer as may be specifically designated by the Board of Directors of
the Corporation. No waiver by either party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provision or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party, which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the Commonwealth of Virginia.

 

14.INVALIDITY, ENFORCEABILITY: The invalidity or unenforceability of any
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

15.SUCCESSOR RIGHTS: This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts would still be payable to him hereunder,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to his executor or, if there is no such
executor, to his estate.

 

16.HEADINGS: Descriptive headings contained in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision hereof.

 



11

 

 

17.ARBITRATION: With the exception of Sections 11 and 18 and the enforcement of
these sections in accordance with Section 11(i), all other claims under this
Agreement will be resolved by binding arbitration. Any dispute, controversy or
claim arising under or in connection with this Agreement shall be settled
exclusively by arbitration, conducted before a panel of three arbitrators, in
Richmond, Virginia in accordance with the Employment Arbitration Rules and
Mediation Procedures Rules of the American Arbitration Association then in
effect. The Corporation shall pay all administrative fees associated with such
arbitration. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. Unless otherwise provided in the rules of the American
Arbitration Association, the arbitrators shall, in their award, allocate between
the parties the costs of arbitration, which shall include reasonable attorneys’
fees and expenses of the parties, as well as the arbitrator’s fees and expenses,
in such proportions as the arbitrators deem just.

 

18.CONFIDENTIALITY: Executive covenants and agrees that any and all proprietary
information maintained as confidential by the Corporation and concerning the
customers or businesses and services of the Corporation of which he has
knowledge as a result of his association with the Corporation in any capacity,
shall be deemed confidential in nature and shall not, without the proper written
consent of the Corporation, be directly or indirectly used, disseminated,
disclosed or published by the Executive to third parties other than in
connection with the usual conduct of the business of the Corporation, or as
required by law or the Corporation’s Code of Ethics. Such information shall
expressly include, but shall not be limited to, confidential and proprietary
information concerning the Corporation’s trade secrets within the meaning of the
Virginia Trade Secrets Act, business operations, business records, documented
customer lists or other confidential customer information. Upon termination of
employment, the Executive shall deliver to the Corporation all property in his
possession which belongs to the Corporation including all originals and copies
of documents, forms, records or other information, in whatever form it may
exist, concerning the Corporation or its business, customers, products or
services. This Section 18 shall not be applicable to any information which,
through no misconduct or negligence of Executive, has been disclosed to the
public by anyone other than Executive.

 

19.409A COMPLIANCE:

 

(a)The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A. Accordingly, to the maximum extent permitted
under Code Section 409A, the terms of this Agreement, including, without
limitation, “termination” and “termination of employment,” and similar terms,
shall be interpreted to be in compliance with Code Section 409A. In no event
whatsoever shall the Corporation be liable for any additional tax, interest or
penalty that may be imposed on the Executive by Code Section 409A or damages for
failing to comply with Code Section 409A.

 



12

 

 

(b)Notwithstanding any other payment schedule provided herein to the contrary,
if the Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
each of the following shall apply:

 

(i)With regard to any payment that is considered deferred compensation under
Code Section 409A payable on account of a “separation from service,” such
payment shall be made on the date which is the earlier of (x) the expiration of
the six (6)-month period measured from the date of such ‘separation from
service’ of the Executive, and (y) the date of the Executive’s death (the “Delay
Period”) to the extent required under Code Section 409A. Upon the expiration of
the Delay Period, all payments delayed pursuant to this Section 19 (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to the Executive in a lump sum, and all
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein; and

 

(ii)To the extent that any benefits to be provided during the Delay Period is
considered deferred compensation under Code Section 409A provided on account of
a “separation from service,” and such benefits are not otherwise exempt from
Code Section 409A, the Executive shall pay the cost of such benefits during the
Delay Period, and the Corporation shall reimburse the Executive, to the extent
that such costs would otherwise have been paid by the Corporation or to the
extent that such benefits would otherwise have been provided by the Corporation
at no cost to the Executive, the Corporation’s share of the cost of such
benefits upon expiration of the Delay Period, and any remaining benefits shall
be reimbursed or provided by the Corporation in accordance with the procedures
specified herein.

 

(c)All expenses or other reimbursements under this Agreement shall be made
promptly and in any event on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by the Executive
(provided that if any such reimbursements constitute taxable income to the
Executive, such reimbursements shall be paid no later than March 15th of the
calendar year following the calendar year in which the expenses to be reimbursed
were incurred), no such reimbursement or expenses eligible for reimbursement in
any taxable year shall in any way affect the expenses eligible for reimbursement
in any other taxable year and the Executive’s right to reimbursement shall not
be subject to liquidation in exchange for any other benefit.

 

(d)For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days”), the actual date of
payment within the specified period shall be within the sole discretion of the
Corporation.

 



13

 

 

(e)In no event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Code Section 409A be offset by any other payment
pursuant to this Agreement or otherwise.

 

20.REGULATORY REQUIREMENTS: Notwithstanding anything contained in this Agreement
to the contrary, it is understood and agreed that the Corporation (or any of its
successors in interest) shall not be required to make any payment or take any
action under this Agreement if:

 

(a)such payment or action is prohibited by any governmental agency having
jurisdiction over the Corporation or any of its subsidiaries (hereinafter
referred to as “Regulatory Authority”) because the Corporation or any of its
subsidiaries is declared by such Regulatory Authority to be insolvent, in
default or operating in an unsafe or unsound manner; or

 

(b)such payment or action (i) would be prohibited by or would violate any
provision of state or federal law applicable to the Corporation, including,
without limitation, the Emergency Economic Stabilization Act of 2008 and the
Federal Deposit Insurance Act, each as now in effect or hereafter amended, (ii)
would be prohibited by or would violate any applicable rules, regulations,
orders or statements of policy, whether now existing or hereafter promulgated,
of any Regulatory Authority, or (iii) otherwise would be prohibited by any
Regulatory Authority.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written. 

 



  EXECUTIVE                   ATTEST: /s/ Deborah M. Golding By: /s/ Max C.
Morehead, Jr.       Max C. Morehead, Jr.             Date: May 16, 2014        
            VILLAGE BANK                   ATTEST: /s/ Deborah M. Golding By:
/s/ William G. Foster       William G. Foster       President and Chief
Executive Officer             Date: May 16, 2014  

 



14

 

 